UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1594


FEDERAL TRADE COMMISSION,

                     Plaintiff - Appellee,

              v.

PETER BAKER, individually and as an officer or owner of Global Property
Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
Eco Futures Belize),

                     Defendant - Appellant,

              and

LUKE CHADWICK, individually and as an officer or owner of Global Property
Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve,
Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures Development,
Eco Futures Belize; ANDRIS PUKKE, a/k/a Marc Romeo, a/k/a Andy Storm,
individually and as an officer or owner of Global Property Alliance, Inc. (also doing
business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize);
ECOLOGICAL FOX, LLC, a Maryland limited liability company; GLOBAL
PROPERTY ALLIANCE, INC., a California corporation, also doing business as
Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, Bamboo
Springs, Eco Futures, Eco Futures Development, Eco Futures Belize, Sittee River
Wildlife Reserve, Buy Belize, Buy International; SITTEE RIVER WILDLIFE
RESERVE, d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, an
entity organized under the laws of Belize; BUY BELIZE, LLC, d/b/a Sanctuary Bay,
d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a Kanantik, d/b/a Laguna Palms, d/b/a
Bamboo Springs, a California limited liability company; BUY INTERNATIONAL,
INC., d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, d/b/a
Kanantik, d/b/a Laguna Palms, d/b/a Bamboo Springs, a California corporation;
FOUNDATION DEVELOPMENT MANAGEMENT INC., a California
corporation; ECO FUTURES DEVELOPMENT, d/b/a Sanctuary Bay, d/b/a
Sanctuary Belize, d/b/a The Reserve, a company organized under the laws of Belize;
POWER HAUS MARKETING, a California corporation; BRANDI GREENFIELD,
individually and as an officer or owner of Global Property Alliance, Inc. (also doing
business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms,
Bamboo Springs, Eco Futures, Eco Futures Development, Eco Futures Belize); BG
MARKETING, LLC, an Oklahoma limited liability company; PRODIGY
MANAGEMENT GROUP, LLC, a Wyoming limited liability company; JOHN
USHER, individually and as an officer or owner of Sittee River Wildlife Reserve
(also doing business as Sanctuary Bay, Sanctuary Belize, and The Reserve) and Eco-
Futures Belize Limited (also doing business as Sanctuary Bay, Sanctuary Belize, and
The Reserve); ROD KAZAZI, individually and as an officer or owner of Global
Property Alliance, Inc. (also doing business as Sanctuary Bay, Sanctuary Belize, The
Reserve, Kanantik, Laguna Palms, Bamboo Springs, Eco Futures, Eco Futures
Development, Eco Futures Belize); FOUNDATION PARTNERS, f/k/a Red Crane
Advisors, Inc., a California corporation; FRANK COSTANZO, a/k/a Frank Green,
a/k/a Frank Peerless Green, a/k/a Frank Connelly, a/k/a Frank Connelly-Costanzo,
individually and as officer or owner of Ecological Fox, LLC, Buy International, Inc.
(also doing business as Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik,
Laguna Palms, and Bamboo Springs), and Foundation Development Management,
Inc.); BELIZE REAL ESTATE AFFILIATES, LLC, d/b/a Coldwell Banker Belize,
d/b/a Coldwell Banker Southern Belize, a limited liability company organized under
the laws of St. Kitts and Nevis; EXOTIC INVESTOR, LLC, d/b/a Coldwell Banker
Belize, d/b/a Coldwell Banker Southern Belize, a limited liability company
organized under the laws of St. Kitts and Nevis; SANCTUARY BELIZE
PROPERTY OWNERS' ASSOCIATION, d/b/a The Reserve Property Owners'
Association, a Texas non-profit corporation; ANGELA CHITTENDEN; BEACH
BUNNY HOLDINGS, LLC, a California limited liability company; THE ESTATE
OF JOHN PUKKE, a/k/a The Estate of Janis Pukke, a/k/a The Estate of John Andris
Pukke; JOHN VIPULIS; DEBORAH CONNELLY; NEWPORT LAND GROUP,
LLC, a/k/a Laguna Palms, a/k/a Sanctuary Belize, a/k/a Bamboo Springs, a/k/a The
Reserve, a Wyoming limited liability company; MICHAEL SANTOS, a/k/a
Sanctuary Bay, a/k/a Sanctuary Belize, a/k/a The Reserve, a/k/a Kanantik, a/k/a
Laguna Palms, a/k/a Bamboo Springs, a/k/a Eco Futures, a/k/a Eco Futures
Development, a/k/a Eco Future Belize, a/k/a Sittee River Wildlife Reserve, a/k/a Buy
Belize, a/k/a Buy International, a/k/a Buy Belize, LLC, (also doing business as
Sanctuary Bay, Sanctuary Belize, The Reserve, Kanantik, Laguna Palms, and
Bamboo Springs), a/k/a Buy International, Inc., (also doing business as Sanctuary
Bay, Sanctuary Belize, The Reserve, Kanantik, Lagunal Palms, and Bamboo
Springs), Individually and as an officer or owner of Global Property Alliance, Inc;
AMERIDEBT, INCORPORATED; DEBTWORKS, INCORPORATED; PAMELA
PUKKE, a/k/a Pamela Shuster; ATLANTIC INTERNATIONAL BANK, LTD, a
company organized under the laws of Belize; ECO-FUTURES BELIZE LIMITED,

                                            2
d/b/a Sanctuary Bay, d/b/a Sanctuary Belize, d/b/a The Reserve, a California
Corporation; SOUTHERN BLAZE REALTY, LLC, a limited liability company
organized under the laws of Belize,

                    Defendants,

CROSS-FREDERICK ASSOCIATES, LLC; FOLEY & LARDNER LLP,

                    Respondents,

UNITED STATES OF AMERICA,

                    Creditor,

JERRY BROWN; STEPHANIE BROWN; DELANEY CARLSON; THERESA
EDELEN; BILL EWING; CHERYL EWING; CRAIG HIBBERT; TRISHA
HIBBERT; LISA MULVANIA; RICHARD MULVANIA; CINDY REEVES;
DAVID REEVES; PENNY SCRUTCHIN; THOM SCRUTCHIN; CLIFF SMITH;
TERRI SMITH; PHILLIP WATFORD; ANGELA WATFORD; THE
HAMPSHIRE GENERATIONAL FUND LLC; DAVID PORTMAN; HARVEY
SCHULTZ; STEVEN M. SCHULTZ; JONATHAN B. SCHULTZ; JOHN A.
SARACENO; STEPHANIE BROWN,

                    Intervenors,

CHAPTER 11 TRUSTEE,

                    Trustee,

ROBB EVANS & ASSOCIATES, LLC,

                    Receiver.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Peter J. Messitte, Senior District Judge. (1:18-cv-03309-PJM)


Submitted: September 24, 2020                             Decided: September 28, 2020




                                           3
Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Peter Baker, Appellant Pro Se. Theodore (Jack) Metzler, FEDERAL TRADE
COMMISSION, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            4
PER CURIAM:

       Peter Baker seeks to appeal the district court’s order denying his motion for

sanctions and dismissal of the instant civil enforcement action. This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541, 545-46 (1949). The order Baker seeks to appeal is neither a final

order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                              DISMISSED




                                            5